Citation Nr: 1504140	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-23 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1992 and served in the South Carolina National Guard from May 1992 to September 2004 with periods of active and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran originally requested a hearing in her Form 9 substantive appeal.  The RO scheduled a hearing and sent notice to the Veteran.  However, she did not appear for the hearing, and the hearing request was effectively withdrawn.  The Board previously considered and remanded this issue in July 2011, October 2012, December 2013, and August 2014.


FINDINGS OF FACT

The weight of the evidence is against a causal relationship between current hypertension and active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2009, prior to adjudication of her claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered for the claims decided herein.  VA has been unable to obtain records listing the exact dates of the Veteran's active and inactive duty for training or any medical records from the time she was in the South Carolina National Guard.  In August 2011, VA requested verification of National Guard service dates and any medical records from the National Personnel Records Center (NPRC); this search did not yield the information sought.  VA also requested National Guard service records from the Office of the Adjutant General of South Carolina.  A November 2012 response provided a retirement points statement for the Veteran's service but noted that medical records could not be located in their archives.  The response explains that the complete STR (service treatment record) was mailed to St. Louis upon the Veteran's discharge.  A January 2014 VA report of contact notes that VA contacted the Army Human Resource Command inquiring about possible records held in St. Louis.  The Army Human Resource Command representative explained that records previously held in St. Louis are now held in Fort Knox; however, the facility does not maintain any health records.  In May 2013 and January and February 2014, VA informed the Veteran that records from her service in the National Guard could not be obtained and she should provide the records if available to her.  The Board finds that VA has conducted a diligent and complete search for the National Guard service records, and the records are not available.  

VA provided an examination for the Veteran's hypertension claim in November 2011 and addendum opinions in March 2013 and September 2014.  There is no assertion or indication that the examination and opinions are inadequate.  To the contrary, they address the relevant evidence and theories of entitlement.  Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained an addendum VA opinion addressing the active and inactive duty training periods from 2003 and 2004.  The AOJ's actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed. 

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Active service is defined as active duty, as well as, any period of active duty for training (ACDUTRA) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  Acute myocardial infarction, cardiac arrest, or cerebrovascular accident that occurred during a period of IDT is also subject to service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses; however she is not competent to diagnose hypertension or determine its cause as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as her statements are detailed and consistent.

The criteria for service connection for hypertension have not been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has hypertension currently.  VA treatment records from 2008 to 2010 show diagnoses of and treatment for hypertension.  The August 2011 VA examiner confirmed the diagnosis of hypertension.

The evidence does not show an in-service incurrence, or onset, of hypertension or a causal connection to the current disability.  VA regulations define hypertension as diastolic blood pressure 90 or greater and systolic pressure 160 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Service treatment records from July 1991 during the Veteran's period of active duty show blood pressure as 130/90, which meets the definition of hypertensive pressure.  However, readings before and after July 1991 show lower, non-hypertensive blood pressure.  See STR February, March, April, May, August, November 1991.  In April 1992, an examiner found the Veteran had a normal vascular system.  Additionally, after the Veteran ended active service, February 1994 treatment recorded non-hypertensive blood pressure of 120/72.  

The evidence does not show a causal connection to active duty service.  Private records show the first medical record of diagnosis and treatment for hypertension in February 2004.  The VA examiner in August 2011 concluded that hypertension is less likely than not related to active duty military service.  In a March 2013 addendum opinion, the examiner noted specific blood pressure readings but no diagnosis of hypertension in medical records from active duty service.  Moreover, the Veteran reported onset of hypertension in 2003, more than 10 years after active service.        

As discussed above, the Veteran served in the South Carolina National Guard from May 1992 to September 2004, but VA was unable to locate records of her periods of ACDUTRA and IDT.  To qualify for service connection, hypertension must be incurred or aggravated during ACDUTRA.  See 38 C.F.R. §§ 3.6, 3.303, 3.304.  Onset during IDT could not establish service-connection, because hypertension is a disease.  See 38 C.F.R. § 3.6.  In November 2008 treatment and her substantive appeal, the Veteran reported being diagnosed with hypertension in 2003 while she was in the National Guard.  However, she has not reported that she was diagnosed during a period of ACDUTRA.  She also did not report any particular injury or trauma, which could have caused or aggravated hypertension.  Further, in a September 2014 opinion, the VA examiner noted that there was no evidence that hypertension was aggravated during 48 weekend periods of IDT or 15 days of ACDUTRA in fiscal year 2003 or eight inactive duty weekends in fiscal year 2004.  As such, the evidence does not show that hypertension was incurred or aggravated during ACDUTRA or IDT in the National Guard.  

The preponderance of the evidence does not show the onset or aggravation of hypertension during a period of active service, as defined by VA regulations, and service-connection is not warranted.  See 38 C.F.R. §§ 3.6, 3.303, 3.304.     


ORDER

Service connection for hypertension is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


